DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “Laser system” in claims 7, 22 and 25, which is recognized as a generic placeholder in the art reciting structure for a laser used in a method of manufacturing.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “approximately” in claims 1-25 is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The use of the term “approximately” for various ranges recited in the claims.  It is unclear whether this term is only reciting metrics within the recited ranges or whether metrics outside of but still relatively close to said recited ranges are included and/or what would be considered relatively close to but outside of the recited ranges.  For purposes of Examination it is presumed that Applicant meant to only recite values listed with the ranges recited within the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Variano-Marston (US 6441340; hereinafter “D1”) in view of Hanshen et al. (US 20170174852; hereinafter “D2”).
As to claim 1,  D1 (abstract, C1, L20-36, C4, L12-18, C9, L4 -C10, L11; Fig. 1, 3) discloses a method of micro-drilling a moving web comprising providing a laser system for production of a laser beam, steering a focal point of the laser beam, on a surface of the moving web concurrently with moving the web and producing one or more holes in the moving web wherein the moving web has a thickness of approximately 4 to 80 um, whereby the laser is pulsed at a duration producing holes having a diameter in the range of approximately 40-60 µm or less and moving the web while producing the holes.  D1 discloses that the polymer material has inherent physical/chemical characteristics that will impact the hole size and shape for any given power and pulse duration (C12 L15-18), but fails to specifically teach or disclose that the laser is pulsed at a duration of 1 µsec to 750 µsec.  It would have been obvious for one of ordinary skill in the art to use a pulse duration of 1 µsec to 750 µsec because D1 discloses that the pulse duration is a result effective variable depending upon the polymer material that the holes are being made into.  
	D1 discloses that a carbon dioxide laser may be used (C12, L5-25), but fails to teach or disclose that a laser beam with a 2-6 micron wavelength such as a carbon monoxide laser (which emits a wavelength of 5 microns) may be used.  D2 discloses a method of making an apertured film (Abstract).  D2 discloses that carbon dioxide or carbon monoxide lasers can be used to make desired apertures/holes into a film (paragraph 70).  It would have been obvious to substitute the carbon dioxide laser of D1 with a carbon monoxide laser and would have been motivated to do so because D2 teaches that they are known functional equivalents.  
	As to claim 2, the method of claim 1 is taught as seen above.  D1 discloses that the holes can have a repeating circular configuration (Fig 1).
	As to claim 3, the method of claim 1 is taught as seen above.  Carbon monoxide lasers have a wavelength of around 5 microns.
	As to claims 4 and 5, the method of claim 1 is taught as seen above.  D1 discloses that the apertures can have a range of 40-60 microns which falls into the recited ranges.
	As to claim 6, the method of claim 1 is taught seen above.  D1 discloses that the web is a polymer film (Fig. 1).
	 Claim 7 is rejected for the same reasons as claim 1 above.  
	As to claims 8 and 9, the method of claim 7 is taught as seen above.  Claims 8 and 9 are rejected for the same reasons as claim 3 above.  
	As to claims 10 and 11, the method of claim 7 is taught as seen above.  Claims 10 and 11 are rejected for the same reasons as claims 4 and 5 above.  
	Claim 12 is rejected for substantially the same reasons as claim 1 above.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Here D1 discloses that the perforated packaging can be used for respiring or biochemically active agricultural products such as fresh fruits, fresh vegetables, fresh herbs and flowers which are all known products and/or components used to feed pets.
	As to claims 13 and 14, the method of claim 12 is taught as seen above.  Claims 13 and 14 are rejected for the same reasons as claim 5 above.  
As to claim 15, the method of claim 12 is taught as seen above.  Claim 15 is rejected for the same reasons as claim 3 above.
Claims 16 and 17 are rejected for the same reasons as claim 1 above.  
As to claim 18, the method of claim 16 is taught as seen above.  Claim 18 is rejected for the same reasons as claim 3 above.
As to claims 19 and 20, the method of claim 16 is taught as seen above.  Claims 19 and 20 are rejected for the same reasons as claims 4 and 5 above.  
As to claim 21, the method of claim 16 is taught as seen above.  It is the position of the Examiner that utilizing a galvanometer is a laser system is known and conventional in the art and would have been obvious for one of ordinary skill to use at the time of the invention.  
Claims 22 and 23 are rejected for substantially the same reasons as claim 1 above.  D1 discloses that it is known to perforate the moving web from speeds as low as 50 ft/min to speeds greater than 300 ft/min (C9, L32-35; C12, L24-28).
As to claim 24, the method of claim 22 is taught as seen above.  Claim 24 is rejected for the same reasons as claim 5 above.  
Claim 25 is rejected for the same reasons as claim 22 above.
As to claim 26, the method of claim 25 is taught as seen above.  Claim 26 is rejected for the same reasons as claim 3 above.  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C CAILLOUET whose telephone number is (571)270-3968. The examiner can normally be reached M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILLIP TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER C CAILLOUET/Examiner, Art Unit 1745                                                                                                                                                                                                        
/GEORGE R KOCH/Primary Examiner, Art Unit 1745